DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims – 37 CFR 1.75 and 37 CFR 1.121
Applicant’s original listing of claims omit a listing of claim 4 between claims 3 and 5 and thus fail to comply with 37 CFR 1.75(f) which expressly requires that the claims be “numbered consecutively”.  Accordingly, claim 4 is canceled by omission.  Any response to this Office action MUST include a complete claim listing including canceled claim 4 in order to avoid a non-responsive holding in accordance with 37 CFR 1.121(c) which expressly requires that an amended claim listing be complete, in numerical order and that canceled claims be listed with the claim status identifier “canceled” without any claim text.

Claim Interpretation
Independent claim 1 claims, inter alia, “elastic body includes: an outer ring coupled to the gear, an inner ring provided radially inside of the outer ring and coupled to the output body; and a midsection connecting the outer ring and the inner ring and configured to be elastically deformed based on at least one of a movement of the outer ring or the inner ring.” Independent claim 15 recites similar language. The Examiner notes that in the applicant’s specification and drawings, the outer ring (231), inner ring (232), and midsection (Not explicitly given a reference number in the specification and so not explicitly labeled in the drawings, but appearing to correspond to 233 (235, 234, 236; Fig. 13).) appear to be different portions of the same part (the elastic body 230), and are not shown as being separate parts assembled together. Thus, the BRI of claim terms “outer ring”, “inner ring”, “midsection”, and “elastic body” encompasses both the claimed outer ring, inner ring, and midsection being different portions of the same integral, single-piece elastic body, as well as encompasses the claimed outer ring, inner ring, and midsection being separate parts assembled together to form the elastic bod(ies).
Paragraph [0203] recites “[0202]   When an element is "coupled" or "connected" to another element, it should be understood that a third element may be present between the two elements although the element may be directly coupled or connected to the other element. When an element is "directly coupled" or "directly connected" to another element, it should be understood that no element is present between the two elements.” Claim terms “coupled” and “connected” have therefore been interpreted with the BRI (Broadest Reasonable Interpretation) required by that explicit definition in the specification. The Examiner notes that when two parts are claimed as being coupled or connected to each other, the BRI encompasses those two parts being joined together via fastener(s), those parts being fitted together without the use of any other fastener, intermediate part(s) between those two parts with the two parts which are coupled or connected together not making direct contact with each other (i.e. indirectly coupled or indirectly connected), and the two parts being different portions of the same, integral, single-piece part. The Examiner notes that the terms “directly coupled” or “directly connected” are not found in the claims filed 5/19/2020, but those terms, if used, would be interpreted in accordance with the BRI to require direct contact between the two parts which are claimed as being directly coupled or directly connected to each other, including if the two parts were different portions of the same, integral, single-piece part as long as there was not a third portion of that same integral part between the two parts directly connected or directly coupled to each other.
The Examiner notes that the BRI of the term “recess” encompasses both recesses which are holes which only extend partially through a part (i.e. holes which have side(s) and a bottom surface) and holes which extend all the way through a part (i.e. holes which have side(s) but no bottom surface).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The single element range "the elastic body" (lines 4-5 of claim 1) and the previously recited broader plural element range “at least one elastic body” (line 4 of claim 1) constitute an unclear narrow range within a broader range in the same claim. See MPEP 2173.05(c) which states "Use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible. Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) should be made."

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kodama (US 6,857,976).
Kodama discloses:
Re claim 1. An elastic actuator comprising:
a gear (35) configured to transmit a rotational force; (see also annotated Figs. 2 and 3 below)
an output body (including 37, See also annotated Figs. 2 and 3 below) configured to rotate by the gear; and
at least one elastic body coupling the gear and the output body (see annotated Figs. 2 and 3 below), wherein the elastic body includes
 an outer ring (Including 31. See  also annotated Figs. 2 and 3 below) coupled to the gear,
an inner ring (including 48. See also annotated Figs. 2 and 3 below) provided radially inside of the outer ring and coupled to the output body; and
a midsection (Including 33 (33 itself includes 41, 42, and 43.) connecting the outer ring and the inner ring and configured to be elastically deformed (Col.5, ll.13-18) based on at least one of a movement of the outer ring or the inner ring (see also annotated Figs. 2 and 3 below).

    PNG
    media_image1.png
    1003
    665
    media_image1.png
    Greyscale

Re claim 2. The elastic actuator of claim 1, wherein centers of the outer ring and the inner ring are provided on a rotation axis of the gear (Figs. 1 and 2).
Re claim 3. The elastic actuator of claim 1, wherein the midsection includes a plurality of sectors (33 in Figs. 2 and 3, and the two identical portions resembling 33 which are not labeled in Figs. 2 and 3) spaced apart from each other in a circumferential direction (see also annotated Figs. 2 and 3 below), each sector including:
an annular portion (43) positioned between the outer ring and the inner ring and defining a closed loop;
an outer tab (42) extending between the annular portion and the outer ring; and
an inner tab (41) extending between the annular portion and the inner ring
Re claim 14. The elastic actuator of claim 1, wherein the at least one elastic body includes a plurality of elastic bodies (Unlabeled portions resembling 33 in Figs. 1 and 2. The examiner notes that parent claim 1 is best understood as requiring the at least one elastic body as a whole to have an outer ring, an inner ring, and a midsection. In this instance, one of the elastic bodies of the plurality of elastic bodies includes 31, 48, and labeled 33, with two other elastic bodies of the plurality of elastic bodies being the unlabeled portions resembling labeled portion 33 in Figs. 1 and 2.) connected in parallel (The two elastic bodies corresponding to unlabeled portions resembling portion 33 transmit in parallel with each other force between the gear and output body.).

Claim(s) 1-2 and 7-13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nakamura (US 6,169,346).
Re claim 1. An elastic actuator comprising:
a gear (5a, Fig. 1) configured to transmit a rotational force;
an output body (9, Fig. 1) configured to rotate by the gear (Fig. 1); and
at least one elastic body (6, Fig. 1) coupling the gear and the output body (Fig. 1), wherein the elastic body includes:
 an outer ring (See annotated zoomed in section of elastic body 6 from Fig. 1 below. See also claim interpretation section above) coupled to the gear,
an inner ring (See annotated zoomed in selection of elastic body 6 from Fig. 1 below) provided radially inside of the outer ring and coupled to the output body (Fig. 1); and
a midsection (See annotated zoomed in section of elastic body 6 from Fig. 1 below) connecting the outer ring and the inner ring and configured to be elastically deformed (C4/L15-20 - absorption of a shock by the elastic portions 6a will result in some deformation of the elastic element) based on at least one of a movement of the outer ring or the inner ring (C4/L15-20) (The claim does not require that the midsection deform more than the inner ring or more than the outer ring, and does not preclude either the inner or outer ring from also deforming. The outer ring, the inner ring, and the midsection will each deform to some extent.).

    PNG
    media_image2.png
    1605
    2225
    media_image2.png
    Greyscale

Re claim 2. The elastic actuator of claim 1, wherein centers of the outer ring (See annotated section of Fig. 1 above) and the inner ring (See annotated section of Fig. 1 above) are provided on a rotation axis of the gear (Fig. 1)
Re claim 7. The elastic actuator of claim 1, wherein a mounting recess (X; Fig. 1) in which the elastic body is received is formed on a surface of the gear (Fig. 1).
Re claim 8. The elastic actuator of claim 7, wherein the mounting recess (X; Fig. 1) is provided with a protrusion (5c; Fig. 1) inserted into the inner ring of the elastic body (6).
Re claim 9. The elastic actuator of claim 7, wherein an inner circumference of the gear (5) is defined by the mounting recess (X), a fitting portion (5d) protrudes radially inward from the inner circumference of the gear, the elastic body includes a fitting recess (6b; Fig. 1) formed in an outer circumference of the outer ring, and the fitting portion is configured to be pressed-fit (C3/L18-21) into the fitting recess to secure the elastic body in the mounting recess (Fig. 1).
Re claim 10. The elastic actuator of claim 1, further comprising a shaft (10) coupled (at 9c; Fig. 1) to the output body (9), penetrating through the inner ring of the elastic body and the gear, and extending along a rotation axis of the gear (Fig. 1).
Re claim 11. The elastic actuator of claim 10, further comprising an angle sensor (C4/L1-3 - “rotation sensor) coupled to the shaft (C4/L1-3. Indirectly coupled to the shaft 10 via the output plate 9”.) at a side of the gear opposite to a side of the gear facing the output body (The instant application states in para. “[0202] When an element is "coupled" or "connected" to another element, it should be understood that a third element may be present between the two elements although the element may be directly coupled or connected to the other element.”).
Re claim 12. The elastic actuator of claim 11, further comprising a bearing (interior of 4b) to support the shaft (10) in a radial direction, wherein the gear (5) includes a bearing mounting recess (5c) to receive the bearing.
Re claim 13. The elastic actuator of claim 1, wherein the at least one elastic body includes a plurality of elastic bodies (6, 8) connected in series (C4/L15-20. The Examiner notes that the claim does not require the plurality of elastic bodies to be identical and the claims only require one of the “at least one elastic body” to have, inter alia, an outer ring, an inner ring, and a midsection.).

Claim(s) 1-2, 7-10, and 13-18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Handschuh (US 9,296,157).
Handschuh discloses:
Re claim 1. An elastic actuator comprising:
a gear (54; Fig. 4) configured to transmit a rotational force;
an output body (63a; Fig. 4) configured to rotate by the gear; and
at least one elastic body (58a in Fig. 4) coupling the gear and the output body (63a; Fig. 4), wherein the elastic body includes
 an outer ring (radially outer portion of 58a/58b through which pins 59 extend. See claim interpretation section hereinabove.) coupled to the gear,
an inner ring (radially inner portion of 58a/58b through which pins 59’ extend) provided radially inside of the outer ring and coupled to the output body; and
a midsection (portion of 58a/58b through between the outer ring and the inner ring )connecting the outer ring and the inner ring and configured to be elastically deformed (C3/L44-54; C6/L3-14; C9/L48-58. The composite elastic bodies (58a, 58b) absorb vibrations, the absorption of the vibrations will deform the at least one elastic body.) based on at least one of a movement of the outer ring or the inner ring (Fig. 4).

Re claim 2. The elastic actuator of claim 1, wherein centers of the outer ring and the inner ring are provided on a rotation axis of the gear (Figs. 4).
Re claim 7. The elastic actuator of claim 1, wherein a mounting recess (inside of gear 54. Figs. 4) in which the elastic body (58a/58b) is received is formed on a surface of the gear (formed on inner circumferential surface of 54 as seen in Figs. 4).
Re claim 8. The elastic actuator of claim 7, wherein the mounting recess is provided with a protrusion (See annotated Fig. 4 below) inserted into the inner ring of the elastic body.

    PNG
    media_image3.png
    428
    527
    media_image3.png
    Greyscale

Re claim 9. The elastic actuator of claim 7, wherein an inner circumference of the gear is defined by the mounting recess (Fig. 4), a fitting portion (See annotated Fig. 4 below) protrudes radially inward from the inner circumference of the gear, the elastic body (58a) includes a fitting recess formed in an outer circumference of the outer ring, and the fitting portion is configured to be pressed-fit into the fitting recess to secure the elastic body in the mounting recess (Fig 4. See also C8/L5-6).

    PNG
    media_image4.png
    425
    527
    media_image4.png
    Greyscale

Re claim 10. The elastic actuator of claim 1, further comprising a shaft (56) coupled to the output body, penetrating through the inner ring of the elastic body and the gear, and extending along a rotation axis of the gear (Fig. 4).
Re claim 13. The elastic actuator of claim 1, wherein the at least one elastic body includes a plurality of elastic bodies (58a, 58b) connected in series (Fig. 4. 58a and 58b are connected to each other and so connected in series).
Re claim 14. The elastic actuator of claim 1, wherein the at least one elastic body includes a plurality of elastic bodies (58a, 58b) connected in parallel (Parallel transmission paths of power from 54 to 56 exist through both 48a and 58b, therefore the elastic bodies 58a and 58b are connected in parallel.).
Re claim 15
An elastic actuator comprising:
a gear (54; Fig. 4) configured to transmit a rotational force;
an output body (56; Fig. 4) configured to rotate by the gear;
a plurality of elastic bodies (58a & 58b in Fig. 4), each elastic body including an outer ring (radially outer portion of 58a/58b through which pins 59 extend), an inner ring (radially inner portion of 58a/58b through which pins 59’ extend) provided radially inside the outer ring, and a midsection (portion of 58a/58b through between the outer ring and the inner ring) provided between the outer ring and the inner ring and configured to elastically deform (C3/L44-54; C6/L3-14; C9/L48-58. The composite elastic bodies (58a, 58b) absorb vibrations, the absorption of the vibrations will deform the elastic bodies.), wherein the plurality of elastic bodies are configured to transmit the rotational force of the gear to the output body (Fig. 4); and
a plurality of connecting pins (59’) extending in a direction parallel to an axial direction of the gear and connecting inner rings of the plurality of elastic bodies to each other (Fig. 4).
Re claim 16. The elastic actuator of claim 15, wherein the gear (54; Fig. 4) is formed with a mounting recess (Fig. 4b) configured to receive the plurality of elastic bodies (58a, 58b).
Re claim 17. The elastic actuator of claim 16, wherein an inner circumference of the gear is defined by the mounting recess (Fig. 4b), and a fitting portion (53; Fig. 4b) protrudes radially inward from the inner circumference, and each elastic body (58a, 58b) includes a fitting recess (Fig. 4b) formed in the outer ring and configured to receive the fitting portion such that the elastic body is secured to the gear via the fitting recess and the fitting portion (Fig. 4b).
Re claim 18. The elastic actuator of claim 15, wherein the inner ring of each elastic body (58a, 58b) is formed with a plurality of connecting holes into which the connecting pins (59’) are fitted, the plurality of connecting holes being spaced apart by a predetermined interval in a circumferential direction of the inner ring (Fig. 4a).

Claim(s) 15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Brinton (US 1,308,160)
Brinton discloses:
Re claim 15
An elastic actuator comprising:
a gear (Page 1, lines 9-14 (P1, L9-14)- gear of the roll train driven by gear made collectively of sections 7 in Figs. 1-4) configured to transmit a rotational force;
an output body (5) configured to rotate by the gear (manually turning the roll train (L9-14) in reverse will cause the output body 5 rotate by the gear) ;
a plurality of elastic bodies (7), each elastic body including an outer ring (outer portion of each elastic body 7 with teeth 9), an inner ring (inner portion of elastic body 7 including the portion between the inner circumferential surface of each elastic body 7 and an imaginary cylinder intersecting the radially inner surfaces of grooves 13.) provided radially inside the outer ring, and a midsection (Portion of each elastic body 7 between two adjacent grooves 13 and connecting the inner ring and the outer ring) provided between the outer ring and the inner ring and configured to elastically deform (P2,L43-77. The device of Brinton is made in a manner which reduces the presence of cementite in elastic bodies 7, which in turn makes the bodies less brittle and thus more elastic.), wherein the plurality of elastic bodies are configured to transmit the rotational force of the gear to the output body (Force is transmitted to/from the gear from/to the output body via the elastic bodies 7. In accordance with Newton’s third law of motion, the application of a force by the output body to the gear will cause an equal and opposite force to be applied by the gear body to the output body and vice versa.); and
a plurality of connecting pins (9, 10. Page 2, line 41. The Examiner notes the claimed pins are not required to be round and the claims do not preclude the pins being square-shaped.) extending in a direction parallel to an axial direction of the gear and connecting inner rings of the plurality of elastic bodies to each other (Figs. 1-4).
(The Examiner notes that claim 15 does not require the elastic bodies to be located within a recess in the gear.)
Re claim 19. The elastic actuator of claim 15, wherein the plurality of elastic bodies includes a first elastic body (a first one of the 7s in Fig. 1), a second elastic body (a second one of the 7s in Fig. 1), and a third elastic body (a third one of the 7s in Fig. 1) sequentially stacked in an axial direction (Figs. 1-2), and wherein the plurality of connecting pins (9, 10) includes:
a first connecting pin (9) connecting the first elastic body and the second elastic body (first connecting pin 9 connects all elastic bodies 7 including the first and second elastic body), and
a second connecting pin (10) connecting the second elastic body and the third elastic body (second connecting pin 10 connects all elastic bodies 7 including the second and third elastic bodies),
wherein the first connecting pin (9) and the second connecting pin (10) are arranged to alternate with each other in a circumferential direction of the inner ring of the second elastic body (Fig. 1. Pins 9 and 10 are spaced apart circumferentially.).
Re claim 20. The elastic actuator of claim 15, wherein each connecting pin (9, 10) penetrates three or more elastic bodies (7; Figs 1-2) to couple the elastic bodies to each other (Figs 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US 6,857,976) in view of Kozilek (US 9,556,949).
Re claim 5
Kodama discloses all claim dependency limitations, see above, but does not disclose the elastic body is made of a stainless alloy material or an aluminum alloy material.
Kozilek teaches the elastic body (2 in Fig. 2) is made of a stainless alloy material or an aluminum alloy material (C4/L6-15 of Kozilek states, inter alia, that the connection element may be made out of aluminum, titanium or spring steel. C2/L41-48 states, inter alia, that the connection element may be plastic, aluminum, titanium, or spring steel. The elastic body as disclosed in Kodama is disclosed as being plastic. Kozilek establishes stainless steel or aluminum are obvious substitutes for the material of the elastic body of Kodama.), for the purpose of further reducing vibrations (C1/L21-24).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Kodama such that the elastic body is made of a stainless alloy material or an aluminum alloy material, as taught by Kozilek, for the purpose of further reducing vibrations.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US 6,857,976) in view of Kozilek (US 9,556,949) and Friedel (3,252,696).
Re claim 6
Kodama discloses all claim dependency limitations, see above, but does not disclose the elastic body is made of a maraging steel material or a 7000-based aluminum alloy material.
Kozilek teaches the elastic body (2 in Fig. 2) is made of a steel alloy material or an aluminum alloy material (C4/L6-15 of Kozilek states, inter alia, that the connection element may be made out of aluminum, titanium or spring steel. C2/L41-48 states, inter alia, that the connection element may be plastic, aluminum, titanium, or spring steel. The elastic body as disclosed in Kodama is disclosed as being plastic. Kozilek establishes steel or aluminum are obvious substitutes for the material of the elastic body of Kodama.), for the purpose of further reducing vibrations (C1/L21-24).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Kodama such that the elastic body is made of a steel alloy material or an aluminum alloy material, as taught by Kozilek, for the purpose of further reducing vibrations.
While Kodama as modified by Kozilek does suggest the elastic body is made of a steel alloy material or an aluminum alloy material, Kodama does not expressly suggest that the elastic body is made of a maraging steel material or a 7000-based aluminum alloy material.
Friedel teaches maraging steels as an obvious substitute for stainless steels in spring/elastic elements (C3/L21-31), for the purpose of choosing a spring/elastic material which meets the conditions and requirements of the application/usage (C3/L13-20) of the device.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the device of Kodama such that the elastic body is made of a maraging steel material or a 7000-based aluminum alloy material, as taught by Friedel, for the purpose of choosing a spring/elastic material which meets the conditions and requirements of the application/usage of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aguinaldo (US 2021/0033185) teaches separating a gear from the outer rim of an elastic body such that the outer rim is located within a recess in the elastic body. Aguinaldo could presumably be used to modify the Kodama reference. This reference was not relied upon since it would have been a duplicative rejection of claims already rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/               Examiner, Art Unit 3658                                                                                                                                                                                         
/VICTOR L MACARTHUR/               Primary Examiner, Art Unit 3658